Case 1:08-cv-00827-LMB-JFA Document 1169 Filed 03/08/19 Page 1 of 4 PageID# 29559



                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION

  SUHAIL NAJIM                                     )
  ABDULLAH AL SHIMARI et al.,                      )
                                                   )
                                     Plaintiffs,   )
                                                   )   Case No. 1:08-cv-827 (LMB/JFA)
                        v.                         )
                                                   )
  CACI PREMIER TECHNOLOGY, INC.                    )
                                                   )
                                    Defendant.     )
                                                   )
                                                   )
  CACI PREMIER TECHNOLOGY, INC.,                   )
                                                   )
                         Third-Party Plaintiff,    )
                                                   )
  v.                                               )
                                                   )
  UNITED STATES OF AMERICA, and                    )
  JOHN DOES 1-60,                                  )
                                                   )
                      Third-Party Defendants.      )
                                                   )

       PLAINTIFFS’ STATUS REPORT REGARDING THEIR APPEARANCE AT TRIAL

          Pursuant to the Court’s February 27, 2019 order (Dkt. 1143), Plaintiffs submit this report

  regarding their appearance at trial.

          As of the date of this filing, none of the Plaintiffs has been granted permission to enter

  the United States. The United States Department of Homeland Security has denied the

  applications for public benefit parole that were submitted on behalf of Plaintiffs Al Shimari and

  Al Zuba’e. Accordingly, Plaintiffs Al Shimari and Al Zuba’e will likely testify at trial by

  videolink. They reserve their right, however, to testify live in the event that the United States

  Department of Homeland Security reconsiders its decision to deny them entry to the country.



  10905567
Case 1:08-cv-00827-LMB-JFA Document 1169 Filed 03/08/19 Page 2 of 4 PageID# 29560



           Plaintiff Al Ejaili has applied for a visa and also submitted an application for public

  benefit parole.1 Plaintiff Al Ejaili’s visa application was denied under Immigration and

  Nationality Act § 221(g), though the United States Embassy in Stockholm has since requested

  additional information from Plaintiff Al Ejaili, which information he provided. His application

  status has been listed as “administrative processing” since January 7, 2019. Counsel for the

  United States have advised Plaintiffs that they requested the State Department to expedite

  Plaintiff Al Ejaili’s administrative processing so that his visa application can be readjudicated.

  Plaintiff Al Ejaili’s application for public benefit parole is pending. Counsel for the United

  States have advised Plaintiffs that they have requested that the Department of Homeland Security

  expedite its review of the parole application. In the event that either application is granted,

  Plaintiff Al Ejaili intends to testify live at trial. Nevertheless, Plaintiff Al Ejaili is pursuing

  arrangements to testify by videolink at trial, should his visa application remain denied after

  readjudication and his parole application be denied.

           Plaintiffs are presently investigating alternative sites from which they can present

  testimony by video link. It is anticipated that one or more of Plaintiffs’ attorneys will be present

  at the physical location at which each Plaintiff is situated for his testimony, with the interpreter

  situated in the courtroom. Plaintiffs will advise the other parties in advance of trial of the

  physical location from which each Plaintiff will testify. Opposing counsel will be welcome to be

  present at that location. In the event that a party that wishes to cross-examine any Plaintiff does

  not intend to have an attorney present at that location, Plaintiffs propose that they deliver any

  prospective cross-examination exhibits to Plaintiffs’ counsel in a sealed envelope prior to

  trial. The envelopes will be opened and the documents presented to the witness at the time of


  1
   The United States previously issued Plaintiff Al Ejaili a visa in 2013, which allowed him to travel to the United
  States for his deposition and independent medical examination in connection with this case.


  10905567
Case 1:08-cv-00827-LMB-JFA Document 1169 Filed 03/08/19 Page 3 of 4 PageID# 29561



  live examination, as was the arrangement with respect to the video depositions. The envelopes

  will be opened if and when requested by the cross-examiner and presented to the witness by the

  Plaintiffs’ attorney in attendance with the testifying Plaintiff.

          Plaintiffs have conferred with Mr. Lance Bachman regarding the technical requirements

  associated with testifying by videolink and will make appropriate arrangements.




                                              Respectfully submitted,
                                                /s/ John Kenneth Zwerling
                                             John Kenneth Zwerling (VA Bar #08201)
                                             ZWERLING/CITRONBERG, PLLC
                                             114 North Alfred Street
                                             Alexandria, VA 22314
                                             Tel. 703-684-8000 | jz@zwerling.com
                                             Baher Azmy, Admitted pro hac vice
                                             Katherine Gallagher, Admitted pro hac vice
                                             CENTER FOR CONSTITUTIONAL RIGHTS
                                             666 Broadway, 7th Floor
                                             New York, NY 10012
                                             Robert P. LoBue, Admitted pro hac vice
                                             PATTERSON BELKNAP WEBB & TYLER LLP
                                             1133 Avenue of the Americas
                                             New York, NY 10036
                                             Shereef Hadi Akeel, Admitted pro hac vice
                                             AKEEL & VALENTINE, P.C.
                                             888 West Big Beaver Road
                                             Troy, MI 48084-4736
                                             Attorneys for Plaintiffs




  10905567
Case 1:08-cv-00827-LMB-JFA Document 1169 Filed 03/08/19 Page 4 of 4 PageID# 29562



                                CERTIFICATE OF SERVICE

        I hereby certify that on March 8, 2019, I electronically filed the foregoing document
  through the CM/ECF system, which sends notification to counsel for Defendants and the United
  States.



                                                   /s/ John Kenneth Zwerling
                                                John Kenneth Zwerling (VA Bar #08201)




  10905567
